t c summary opinion united_states tax_court michael clayton martin and nuchanaad chongkid martin commissioner of internal revenue respondent petitioners v docket no 6069-11s filed date michael clayton martin and nuchanaad chongkid martin pro sese charles b burnett and mark hale howard for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise noted all section references are to the internal revenue continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a penalty under sec_6662 after settlement of some issues the remaining issues in this case involve a claimed dollar_figure theft_loss claimed dependency_exemption deductions for five children and a sec_6662 penalty background some of the facts have been stipulated and are so found in petitioner nuchanaad chongkid martin immigrated to the united_states from thailand at the time they filed their petition petitioners resided in utah in or early petitioners delivered items of property to the embassy freight thailand co ltd embassy freight a storage and shipping company in bangkok thailand for long-term storage and eventual shipment to them in the united_states petitioners claim that they purchased the property in thailand that continued code applicable for and all rule references are to the tax_court rules_of_practice and procedure they paid approximately dollar_figure therefor and that the property had a fair_market_value of approximately dollar_figure both in united_states dollar equivalents petitioners state that the storage of their property with embassy freight was based on an oral agreement with embassy freight that they did not give to or receive from embassy freight a list of their stored property that no fixed storage fees for the property were agreed to and that they received no contemporaneous receipts or other documents from embassy freight relating to the storage of their property petitioners acknowledge they never paid embassy freight any storage or shipping fees relating to the property petitioner michael martin however testified as follows about a nominal dollar_figure-dollar_figure u s dollar equivalent payment he intended to be passed on to embassy freight petitioner michael martin i left some money with the taxi driver and the taxi driver gave it to embassy freight to help pay for some of the costs that were involved their material cost i just wanted to -- the court their material cost help with their material cost petitioner michael martin well they paid for some crates and things that were not going to be allowed to be used but it was just good will gesture to try to pay those costs up front after approximately a year in petitioners made a telephone call to embassy freight in thailand and asked about their property petitioners were told that some of the property had been sold because of their failure to pay storage fees the items of petitioners’ property not sold by embassy freight apparently were never shipped or returned to them their whereabouts are unknown and they did not receive any compensation therefor a copy of a thai police report translated into english indicates that petitioners informed thai police that the property they had stored with embassy freight consisted of personal_property of their residence and had cost them approximately dollar_figure the thai police report also indicates that embassy freight personnel represented to the police that petitioners had given embassy freight permission to sell or otherwise dispose_of the property a note from embassy freight that petitioners offered into evidence dated in and translated into rough english states that their property was stored in a by 20-foot container and consisted of fabric foodstuffs plastic and metal the note suggests the property had been in storage with embassy freight for a number of 2on brief respondent withdraws his objection to admission into evidence of the translated thai police report--exhibit we admit into evidence exhibit along with exhibit 13--a letter from a thai friend discussed infra years that the foodstuffs had spoiled and that the unpaid storage fees for the property were big_number thai baht per year approximately u s dollar_figure the note also indicates that embassy freight received big_number thai baht approximately u s dollar_figure on its sale of some of the property a note from a thai friend of petitioners translated into english indicates that the property petitioners placed into storage with embassy freight was export_property on their original federal_income_tax return petitioners claimed a dollar_figure theft_loss deduction relating to the property stored with embassy freight computationally reduced to dollar_figure under sec_165 and they claimed a tax overpayment of dollar_figure petitioners also claimed deductions for two exemptions for themselves a total of dollar_figure on audit respondent among other adjustments disallowed petitioners’ claimed dollar_figure theft_loss deduction and determined a deficiency of dollar_figure for during the audit petitioners stated that their property stored with embassy freight consisted of a stove cookware luggage and an ice cream machine petitioners claim the ice cream machine had a value of approximately dollar_figure and that the approximate value of all of the property was dollar_figure petitioners however provided no list or other documentation to respondent’s auditor verifying what specific items of property they had stored with embassy freight on date as part of their administrative appeal of respondent’s audit determinations petitioners submitted to respondent an amended federal_income_tax return claiming the same dollar_figure theft_loss deduction and claiming five additional dependency_exemption deductions not claimed on their original return--a total of dollar_figure of additional dependency_exemption deductions the five children with regard to whom petitioners claimed the additional dependency_exemption deductions on their amended return are not their children rather they are their nieces and nephews who in all lived in thailand they are not u s citizens or legal u s resident aliens as of the end of two of the children had never been in the united_states and three of the children had visited the united_states in for approximately one month the children have no u s social_security numbers or u s taxpayer identification numbers in petitioner michael martin visited thailand once and petitioner nuchanaad chongkid martin did not visit thailand respondent did not allow the dollar_figure dependency_exemption deductions claimed for the five children before trial petitioners offered into evidence a detailed list purporting to describe the property stored with embassy freight and never recovered and indicating petitioner michael martin’s estimate of the fair_market_value of the property the list is a summary description of over types of property petitioners claim were included with the property stored with embassy freight for example the first five items on the list are described as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cups dollar_figure each x bells dollar_figure dollar_figure dollar_figure x ding dong bell dollar_figure x coffee cup w handle 8oz dollar_figure x stainless drinking cup w o handle dollar_figure x a few of the large dollar items on petitioners’ list are described as follows dollar_figure big_number backless stools dollar_figure x dollar_figure big_number gas grills dollar_figure x dollar_figure big_number garment rack w hangers dollar_figure x dollar_figure big_number wall shelf steel dollar_figure x dollar_figure big_number merchandising push carts dollar_figure to dollar_figure x dollar_figure big_number tool boxes 18’ x 18’ x 36’ dollar_figure x tires dollar_figure dollar_figure x dollar_figure big_number dollar_figure research_and_development dollar_figure x the list goes on and on in small font for four single-spaced pages petitioner michael martin estimated a total value of dollar_figure for all of the property on the list petitioners have submitted no credible_evidence that would indicate their cost_basis in any of the property discussion generally taxpayers are required to maintain and retain adequate books_and_records sufficient to establish claimed deductions sec_1_6001-1 e income_tax regs and taxpayers bear the burden of proving their entitlement to claimed deductions rule a 65_tc_87 aff’d per curiam 540_f2d_821 5th cir during respondent’s audit petitioners did not provide to respondent credible documentation relating to the adjustments raised in respondent’s audit and petitioners do not qualify for a shift in the burden_of_proof to respondent see sec_7491 claimed dollar_figure theft_loss a theft includes but is not limited to larceny embezzlement and robbery 88_tc_152 sec_1_165-8 income_tax regs revrul_72_112 1972_1_cb_60 in 232_f2d_107 5th cir the court_of_appeals for the fifth circuit explained t he word theft is a word of general and broad connotation intended to cover and covering any criminal appropriation of another’s property to the use of the taker particularly including theft by swindling false pretenses and any other form of guile i t has been long and well established that whether a loss from theft occurs depends upon the law of the jurisdiction where it was sustained and that the exact nature of the crime whether larceny or embezzlement of obtaining money under false pretenses swindling or other wrongful deprivations of the property of another is of little importance so long as it amounts to theft fn ref and citations omitted a taxpayer however whose property is taken by another under a procedure sanctioned by law is not entitled to a theft_loss deduction because by definition no theft has occurred 60_tc_1 car repossession by bank after seizure by sheriff was not theft aff’d without published opinion 489_f2d_752 2d cir harcinske v commissioner tcmemo_1984_132 property seizure under color of law was not a theft marlowe v commissioner tcmemo_1967_12 failure of bailee to comply with local foreclosure law did not transform sale_of_goods into theft on the basis of the limited evidence before us on this issue we conclude that petitioners’ loss of property stored with embassy freight in thailand occurred because of unpaid storage fees not because of a theft we also note and are troubled by the conflicting evidence regarding the nature cost and value of the property petitioners are not entitled to the claimed dollar_figure theft_loss deduction claimed dependency_exemption deductions petitioners acknowledge that in they had not adopted the five children for whom they claim dependency_exemption deductions petitioners however argue that they had obtained a modified adoption of the children and that the children should be deemed to have lived in petitioners’ household in the united_states petitioners state that when they visited relatives in thailand they provided cash to the children’s parents to assist with the children’s support petitioners offered no credible_evidence as to the amount of support they provided to the children petitioner nuchanaad c martin testified as follows but we gave them thousands of dollars a year to each family with food and with education and everything i gave them cash all the time we went to thailand and we gave them food and we helped them pay for a lot of things and we did not itemize it to see how much for this how much for that because it’s family when we went there we just gave -- gave them money and whatever they needed we gave them medical bills and everything failure to report a dependent’s taxpayer_identification_number is an absolute bar to a taxpayer’s entitlement to a dependency_exemption deduction with regard to a claimed dependent sec_151 114_tc_511 vega v commissioner tcmemo_2001_214 wl at sec_151 provides as follows identifying information required --no exemption shall be allowed under this section with respect to any individual unless the tin of such individual is included on the return claiming the exemption sec_7701 defines the term tin to mean the identifying number assigned to a person under sec_6109 which in turn is the social_security account number assigned to the person sec_6109 the commissioner’s regulations provide that an individual who is not eligible for a social_security_number may obtain an alternative tin upon proper application sec_301 d proced admin regs the evidence before us does not establish that petitioners the children or the children’s parents obtained any identification numbers that would satisfy the requirements of sec_151 or sec_301_6109-1 proced admin regs with regard to the five children further petitioners have not credibly established that the five dependency_exemption deductions claimed for would be allowable under the citizenship residency and support tests of sec_151 and sec_152 petitioners are not allowed the five dependency_exemption deductions claimed for penalty sec_6662 and b impose a accuracy-related_penalty on any portion of a tax underpayment attributable to a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax is defined as an understatement for a year that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with regard to the penalty respondent has satisfied his burden of production by virtue of our ruling sustaining respondent’s disallowance of the claimed dollar_figure theft_loss see sec_7491 116_tc_438 in light of the substantial deficiency we sustain herein and petitioners’ failure to establish reasonable_cause with regard to the adjustments petitioners are liable for the accuracy-related_penalty determined by respondent to reflect the foregoing decision will be entered under rule
